Citation Nr: 1610009	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disability has been received, and, if so, whether service connection is warranted.

2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been received, and, if so, whether service connection is warranted.

3.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD (claimed as depression) has been received, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.

This matter came to the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned VLJ held via videoconference in October 2015.  The claims file includes a transcript of the hearing.

The Board has recharacterized the depression claims more broadly as claims relating to an acquired psychiatric disability other than PTSD to ensure the claims are developed and considered based on any acquired psychiatric disorder other than PTSD the Veteran has or claims.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.").  The distinction between the PTSD and non-PTSD claims has been maintained, because there are legal standards specific to the PTSD claim that are not applicable to other acquired psychiatric conditions.

The issues of entitlement to service connection for a left knee disability, PTSD, and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service connection for a left knee disability.  In a May 2006 rating decision, the RO denied the Veteran's request to reopen this claim.  The Veteran did not file a Notice of Disagreement or take any further steps to appeal that determination, nor did she submit any new and material evidence within one year.

2.  In a November 2007 rating decision, the RO denied the Veteran's request to reopen the claim of entitlement to service connection for a left knee disability.  In the same rating decision, the RO denied service connection for PTSD and depression.  The Veteran did not file a Notice of Disagreement or take any further steps to appeal that determination, nor did she submit any new and material evidence within one year.

3.  Evidence received since the November 2007 rating decision with respect to the left knee claim, the PTSD claim, and the acquired psychiatric disorder other than PTSD claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the most recent final decision, and raises a reasonable possibility of substantiating each of the Veteran's claims.


CONCLUSIONS OF LAW

1.  The November 2005 and May 2006 rating decisions denying the Veteran's claim of entitlement to service connection for a left knee disability are final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The November 2007 rating decision denying the Veteran's claims of entitlement to service connection for a left knee disability, PTSD, and depression is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  The criteria for reopening the claims of entitlement to service connection for a left knee disability, PTSD, and an acquired psychiatric disability other than PTSD,  have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initially claimed entitlement to service connection for PTSD, depression, and a left knee disability shortly after service.  The left knee claim was denied in a November 2005 rating decision.  The Veteran did not timely file a Notice of Disagreement (NOD) and the November 2005 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103.  

In February 2006, the Veteran requested that the left knee claim be reopened and identified VA treatment records pertinent to her recently denied claim.  The prior denial was confirmed and continued in a May 2006 rating decision.  The Veteran did not timely file a NOD, or submit new and material evidence within one year, and the May 2006 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103.  (The May 2006 rating decision deferred adjudication of the still-pending claims of entitlement to service connection for PTSD and depression.)

In July 2007, the Veteran requested that the left knee claim be reopened.  In addition, the Veteran's PTSD and depression claims were still pending.  The request to reopen the left knee claim was denied in November 2007 for failure to submit new and material evidence.  See November 2007 Rating Decision.  In addition, the RO denied the PTSD and depression claims on their merits.  Id.  The Veteran did not timely file a Notice of Disagreement (NOD), or submit new and material evidence within one year, and the November 2007 rating decision also became final.  38 C.F.R. §§ 20.302, 20.1103.

In June 2008, the Veteran requested "reconsideration & rating exam for PTSD and depression [and for] left knee as secondary to right knee condition."  Although this statement was received within one year of the prior denial, the Board finds it was not a notice of disagreement.  The RO correctly treated this request as a claim to reopen the previously denied claims because the June 2008 submission does not indicate "a desire for appellate review."  38 C.F.R. § 20.204.  Instead, the request conveys a desire for further development and the consideration of new theories at the RO level.  

After additional development, the RO reopened all three claims and denied each of them on the merits.  See October 2008 Rating Decision.  The Veteran timely appealed the October 2008 rating decision and that is the decision currently on appeal to the Board.

Consequently, the November 2007 rating decision is the most recent final denial of the Veteran's claims of entitlement to service connection for PTSD, depression, and a left knee disability.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  A "reasonable possibility of substantiating a claim" exists where the new evidence triggers the VA's duty to assist.  See Shade, 24 Vet. App. at 120.

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  See Shade, 24 Vet. App. at 120.

With respect to the left knee, the evidence associated with the claims file since the last final denial of the claim includes the Veteran's testimony that her physicians have told her that her left knee disability was caused or aggravated by her right knee disability.  See October 2015 Board Hearing Tr. at 16.  The evidence also includes a VA examiner's statement:  "If indeed there is documentation [of in-service left knee pain and dysfunction,] then, of course, there would be service-connection for her left knee."  See September 2008 VA Examination.  The Veteran's service treatment records document left knee effusion and lateral joint line tenderness anterior to the lateral collateral ligament.  See September 2002 Orthopedics Clinic Note.  In addition, a VA chiropractic note from April 2010 indicates that the Veteran's right leg may be 10mm shorter than her left leg.

The Veteran alleges that her PTSD and acquired psychiatric disorder other than PTSD (depression) are related to experiences she had while serving in Southwest Asia, specifically Iraq and Kuwait.  The November 2007 final denial was based, in significant part, on a lack of evidence corroborating her presence in Southwest Asia, generally, or, more specifically, in a combat zone or theater of operations within Southwest Asia where she was or might have been subject to the fear of hostile military or terrorist activity.  She has since provided her own statements and testimony, buddy statements, and evidence of awards which establish that she did serve in the Southwest Asia theater of operations.  See, e.g., October 2015 Board Hearing Tr. at 11-13; May 2008 Buddy Statement (confirming Veteran served "in the Spring of 2003 in Camp Morrell, Camp Fox and Camp 93" as a medical corpsman with NMCB 5).  The evidence of record also includes additional treatment records establishing her diagnoses and, at least potentially, linking her PTSD and depression to her in-service experiences.  See, generally, Vet Center records.

With respect to each of the three claims, the evidence submitted since the most recent final denial of her claim is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating her claims or, with respect to the left knee claim and in combination with the previous evidence of record, triggering VA's duty to provide a VA examination.  See Shade, 24 Vet. App. at 120.  In making this determination, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen each of the three claims under the low threshold of Shade.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD is reopened.


REMAND

All three reopened claims require remand for further development to permit a full and fair adjudication of those claims on their merits.



Left Knee

The Veteran's testimony, the September 2008 VA Examination, and the other medical evidence of record indicates that there may be an association between the Veteran's in-service left knee complaints and her current disability and that there may be an association between the Veteran's service-connected right knee disability and her current left knee disability.  See September 2008 VA Examination; October 2015 Board Hearing Tr. at 16; September 2002 Orthopedics Clinic Note.  The Veteran is entitled to an examination and opinions on both the direct and secondary aspects of her left knee claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  

The Veteran has undergone an examination with respect to the left knee claim, but the opinions are not adequate.  Specifically, the September 2008 VA examiner's favorable statement with respect to direct service connection, which is quoted above, is not based on the specific left knee symptoms documented in the Veteran's service treatment records.  Instead, the favorable opinion is speculative (as it is not based on review of the actual in-service complaint and medical findings) and also insufficiently reasoned to permit the Board to make a merits determination.  Similarly, the negative secondary service connection opinion contains no reasoning connecting the medical facts to the examiner's conclusion.  Where VA has undertaken to provide an examination, the examination and resulting opinions must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  VA must obtain updated opinions regarding the Veteran's left knee disability.

PTSD and Depression

Further development is also required with respect to the PTSD and other acquired psychiatric disability claims.  The evidence establishes that the Veteran was deployed to Southwest Asia.  See, e.g., August 2003 Evaluation Report and Counseling Report (covering period of July 2002 to July 2003; "Deployed to Southwest Asia-5."); October 2007 Buddy Statement ("served with [the Veteran] in Feb of 2003 in camp 93 Kuwait \ Iraq for 6 months in operation Iraqi freedom"); September 2009 Buddy Statement (confirming service with the Veteran "at Camp 93 in Kuwait with NMCB 5"); May 2008 Buddy Statement (confirming Veteran served "in the Spring of 2003 in Camp Morrell, Camp Fox and Camp 93" as a medical corpsman with NMCB 5).  However, there has not been sufficient development regarding the Veteran's claimed stressors while deployed to Southwest Asia.

The Veteran has alleged that she was deployed to Southwest Asia (specifically, Camp 93 in Kuwait with some time spent in Iraq as well) in early 2003 and was there for four months.  See, e.g., October 2015 Board Hearing Tr. at 11.  She alleges that, while at Camp 93, there were a number of missile attacks during which warning sirens would sound and the military personnel would take shelter and don gas masks.  She also alleges that, while in Kuwait and/or Iraq, she assisted in treating soldiers who sustained serious combat injuries.

A December 2009 Defense Personnel Records Information Retrieval System (DPRIS) response to a request to verify the missile attack allegations indicates that:  (a) the historical information available is "incomplete", (b) the available information does not indicate any missile attacks on Camp 93, and (c) attacks on bases "in the vicinity of" Camp 93 "may have set alarms at Camp 93."  Because, as will be further discussed, remand for additional research regarding the Veteran's stressors is required, the Board will not resolve whether this information is sufficient to establish the claimed stressor in this case.  Rather, additional research should be conducted to determine where, as precisely as possible, the Veteran was stationed from January 2003 to April 2003 and when any missile attacks "in the vicinity of" Camp 93 occurred.

The Veteran's allegations that she helped treat severely wounded soldiers, went on convoys into Iraq in combat zones, and was riding in a vehicle that was hit by a missile have not been verified.  However, the Board finds that the development regarding these claims has been insufficient.  The record contains three "Formal Findings" that document VA's efforts to verify stressors in connection with the Veteran's PTSD claim.  See February 2010 Formal Finding; October 2008 Formal Finding; May 2008 Formal Finding.  The May 2008 Formal Finding indicated that the evidence was insufficient to submit a research request to the U.S. Army and Joint Services Records Research Center (JSRRC), but concluded:  "There is no evidence contained within the veteran's records to place her with the NCMB-5 while it was deployed to Kuwait and/or Iraq."  As noted above, her personnel file indicates assignment to NCMB-5 and specifically notes that she was deployed to Southwest Asia.  The October 2008 and February 2010 Formal Findings concluded that the available evidence did not have specific enough details for JSRRC guidelines, so no request for research was submitted to JSRRC.

The VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such a search becomes futile.  See, e.g., 38 C.F.R. § 3.159(c)(2).  The VA Adjudication Procedure Manual M21-1 (M21-1) outlines the information that JSRRC requires in order to conduct a meaningful search.  Specifically, M21-1MR, Part IV, subpart ii, Ch.1, ¶ D.3.d. requires at a minimum:  the veteran's full name and social security number; a description of the claimed stressor(s); the month and year when the stressful event occurred; the units of assignment (battalion or company level) at the time of the stressful events; and geographic location.  This information is all contained in the evidence of record.  

The Veteran has provided descriptions of the claimed stressors including:  missile hit a vehicle in which she was riding; convoys into Iraq; triaging soldiers with combat injuries; incoming enemy missile with defensive fire by a Patriot missile battery at Camp 93.  See, e.g., October 2005 VA Examination; October 2015 Board Hearing Tr. at 11-13; August 2006 Veteran Statement ("A seabee hit a mine and shrapnel hit his body.  I helped a lot of triaging casualties."); August 2006 PTSD Stressor Statement (same and indicating injured personnel were from NMCB 73 and NMCB 3); July 2009 Veteran Information Form (Vet Center) (indicating February 2003 to approximately July 2003 deployment with NMCB 5).

The Veteran's statements and other evidence of record narrows the date range to early 2003, specifically January 2003 through, at the latest, July 2003.  See, e.g., October 2015 Board Hearing Tr. at 11-13 (indicating stressors occurred during the first four months of 2003); August 2003 Evaluation Report and Counseling Report (covering period of July 2002 to July 2003; "Deployed to Southwest Asia-5."); May 2008 Formal Finding (noting Veteran reported being deployed to Camp 93 from October 2002 to April 2003).  Where a period of time identified by the Veteran is longer than the two month period required by JSRRC, "the duty to assist require[s] VA to submit multiple 60-day record searches."  Gagne v. McDonald, 27 Vet.App. 397, 404 (Oct. 19, 2015). 

The record also contains information regarding the Veteran's unit assignment, at least to the battalion level, and there is information regarding more specific units to which she was assigned during this time as well.  Specifically, her military personnel records indicate assignment to the Naval Mobile Construction Battalion 5 (NMCB-5) and to a particular unit within that battalion.  See August 2003 Evaluation Report and Counseling Report (identifying NMCB-5 and providing a six-digit unit identification code (UIC) during the relevant period); Awards List (indicating receipt of the Global War on Terrorism Expeditionary Medal in March 2003 as part of NCMB-5); History of Assignments (indicating assigned to NMCB 5 with a specific unit during the relevant time period and also providing a separate UIC number).  The Veteran should be contacted again to verify the above assignments or provide additional information, but the information of record is sufficient to submit a request to JSRRC regarding the claimed stressors.

The Veteran's Vet Center Intake Form documents the Veteran's report of a personal assault while in the Navy.  She declined to provide details and "became very tearful and anxious" when discussing the matter.  She has never raised this issue in her current or previously denied claims.  The Board notes that there are special provisions for developing and adjudicating claims of PTSD due to in-service personal assault.  See 38 C.F.R. § 3.304(f)(5).  Given the current state of the record and the sensitive nature of the issue, the Board will not order further notice or development with respect to that factual basis for her claim.  However, if the Veteran wishes to pursue her claim of PTSD based, in part, on an in-service personal assault, she or her representatives should notify the RO of her intent so that the RO can provide proper notice to her and conduct appropriate development regarding any such claim.

Finally, as discussed at the October 2015 Board Hearing, the Veteran continues to receive treatment from the VA healthcare system.  Any outstanding, pertinent clinical records should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any pertinent clinical records, including any such records from the VA Medical Center in Phoenix, Arizona for the period from December 2015 to the present.

2.  Send the Veteran a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), and specifically request that the Veteran identify the unit(s), at the company level, to which she was assigned from January 2003 through July 2003, and request that she return the completed form to the RO.

3.  Attempt to verify with the appropriate service department, to include as appropriate the JSRRC, the occurrence of the Veteran's alleged stressors experienced in Kuwait and/or Iraq (participating in convoys into Iraq; missile hit a vehicle in which she was riding in Iraq; triaging soldiers with combat injuries at Camp 93, Camp Morrell, and/or Camp Fox; incoming enemy missile with defensive fire by a Patriot missile battery at Camp 93) from January 2003 through July 2003.  As noted above, if necessary, to comply with the duty to assist, the RO must make multiple requests covering 60-day time periods.

The following units should be researched:  Naval Mobile Construction Brigade 5 including the particular units identified in the Veteran's personnel records (see list of Military Assignments and the above discussion) by both a unit number and a unit identification code; any other unit identified by the Veteran.

4.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to her left knee disability.  The entire claims file should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a.  For each left knee disability identified, is it at least as likely as not (50 percent probability or greater) that the left knee disability was incurred in or otherwise related to the Veteran's military service.

In providing a response to (a), it would be helpful if the examiner specifically addressed the significance of the September 2002 Orthopedics Clinic Note (service treatment record) which documents left knee effusion and lateral joint line tenderness anterior to the lateral collateral ligament.

b.  If the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that the left knee disability was caused by the Veteran's service-connected right knee disability?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the left knee disability is aggravated by the Veteran's service-connected right knee disability?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5.  Then, after any needed development, to include further psychological examination if necessary, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


